Lade, J.
The appellant insists that the punishment imposed was excessive. The circumstances'of the different offenses are not disclosed by the record, and, without knowledge of these, it is impossible for us to say that the penalty inflicted was too severe. Nor is unjust discrimination between the accused shown. Why the indictments were dismissed as againt Mendenhall, does not appear. Certainly it cannot be assumed that he was guilty of the offenses charged therein. On the other hand, the defendant has ad- " mitted his guilt in each instance. In other words, he stands convicted of three offenses against the law, and Mendenhall of but one. Again, these may not have been defendant’s, first'infractions of the Criminal Code. Possibly the evidence before the grand jury stamped him as the leading spirit in this raid on chicken coops, or other circumstances existing called for a severer penalty. Without any information in respect to the circumstances surrounding the transaction or concerning the character of accused, other *128than indicated by the record before us, we cannot say the judgments were excessive, or not such as the demands of justice required. — Akeirmed.